Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00829-CV

                     WESTERN RIM PROPERTY SERVICES, INC.,
                                   Appellant

                                               v.

                                  Paula BAZAN-GARCIA,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2014-CV-01064
                         Honorable Walden Shelton, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs are
assessed against the party who incurred them.

       SIGNED April 15, 2015.


                                                _____________________________
                                                Rebeca C. Martinez, Justice